                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

JODY A. FURNARE,                        )                3:18-cv-00014-RCJ-WGC
                                        )
                  Plaintiff,            )                MINUTES OF THE COURT
                                        )
        vs.                             )                June 11, 2019
                                        )
JAMES DZURENDA, et al.,                 )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s Motion for Enlargement of Time (ECF No. 34). Plaintiff
requests an additional sixty (60) days to complete service on the Defendants who have not been
served.

      Good cause appearing, Plaintiff’s Motion for Enlargement of Time (ECF No. 34) is
GRANTED. Plaintiff shall have an additional sixty (60) days to complete service on any unserved
Defendants.

       IT IS SO ORDERED.
                                                   DEBRA K. KEMPI, CLERK

                                                   By:       /s/
                                                          Deputy Clerk
